--------------------------------------------------------------------------------

November 30, 2007

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (the “Agreement”) is made and entered into effective
the 27th day of November, 2007 by and between CRG Partners, Inc. (the
“Consultant”), whose principal place of business is 356 Middle Country Road,
Suite 302, Coram, NY 11727 and Royalite Petroleum Company Inc. (the “Client”),
whose principal place of business is 810 Peace Portal Drive, Blaine, WA 98230.

WHEREAS, Consultant is in the business of providing services for management
consulting, business advisory, shareholder information and public relations; and

WHEREAS, the Client deems it to be in its best interest to retain Consultant to
render to the Client such services as may be needed; and

WHEREAS, Consultant is ready, willing and able to render such consulting and
advisory services to Client.

NOW THEREFORE, in consideration of the mutual promises and covenants set forth
in this Agreement, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto agree as follows:

1. Consulting Services. The client hereby retains the Consultant as an
independent Consultant to the Client and the Consultant hereby accepts and
agrees to such retention. The services provided by the Consultant are:
Disseminate an Overview Report on the Client Company by means of "Targeted"
E-Mail and conduct a marketing campaign to new investors by posting the Overview
Report and a company Profile on the TheSubway.com website and at the
Consultant’s discretion, publicize news released by the Client Company.

It is acknowledged and agreed by the Client that Consultant carries no
professional licenses, and is not rendering legal advice or performing
accounting services, nor acting as an investment advisor or brokerage/dealer
within the meaning of the applicable state and federal securities laws. The
services of the Consultant shall not be Exclusive nor shall the Consultant be
required to render any specific number of hours or assign specific personnel to
the Client or its projects.

2. Independent Contractor. The Consultant agrees to perform its consulting
duties hereto as an independent contractor. Nothing contained herein shall be
considered to as creating an employer-employee relationship between the parties
to this Agreement. The Client shall not make social security, worker’s
compensation or unemployment insurance payments on behalf of Consultant. The
parties hereto acknowledge and agree that the Consultant cannot guarantee the
results or effectiveness of any of the services rendered or to be rendered by
the Consultant. Rather, the Consultant will use its best efforts and does not
promise results.

3. Services. All services to be performed by the Consultant under this Agreement
shall be in accordance with all applicable securities and other laws. The
Consultant shall not engage in spamming or other manipulative practices.

4. Written Approval. All information distributed or published by the Consultant
under this Agreement shall be approved in writing by the Client prior to its
distribution or publication.

5. Time, Place and Manner of Performance. The Consultant shall be available for
advice and counsel to the officers and directors of the Client as such
reasonable and convenient times and places as may be mutually agreed upon.
Except as aforesaid, the time, place and manner of performance of the services
hereunder, including the amount of time to be allocated by the Consultant to any
specific service, shall be determined at the sole discretion of the Consultant.

6. Term of Agreement. The term of this Agreement shall be six months, commencing
on the date of this Agreement, subject to prior termination as hereinafter
provided.

7. Compensation. In providing the foregoing services, the Consultant shall be
responsible for all costs incurred except the Client will be responsible for
mailing out due diligence requests. The Client shall pay

1

--------------------------------------------------------------------------------

the Consultant for its services hereunder one hundred thousand (100,000) shares
(the “Shares”) of the Client’s restricted common stock to the Consultant upon
signing of this Agreement.

The Consultant acknowledges and agrees that all certificates representing the
Shares sold pursuant to this Offering will be “restricted securities”, as
contemplated under the Securities Act of 1933 (the “Securities Act”), and will
be endorsed with the following legend:

> > > “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
> > > UNDER THE SECURITIES ACT OF 1933 (THE “SECURITIES ACT"), AND HAVE BEEN
> > > ISSUED IN RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF
> > > THE SECURITIES ACT. SUCH SECURITIES MAY NOT BE REOFFERED FOR SALE OR
> > > RESOLD OR OTHERWISE TRANSFERRED UNLESS THEY ARE REGISTERED UNDER THE
> > > APPLICABLE PROVISIONS OF THE SECURITIES ACT OR ARE EXEMPT FROM SUCH
> > > REGISTRATION.”

8. Consultant Representations and Warranties. The Consultant understands that
the Shares it is acquiring are characterized as "restricted securities" under
the federal securities laws inasmuch as they are being acquired from the Client
in a transaction not involving a public offering and that under such laws and
applicable regulations such securities may be resold without registration under
the Securities Act only in certain limited circumstances. In this connection,
the Consultant represents that it is familiar with SEC Rule 144, as presently in
effect, and understands the resale limitations imposed thereby and by the
Securities Act. The Consultant represents that the Consultant is an accredited
investor as defined in Rule 501 of Regulation D promulgated under the Securities
Act. The Consultant represents that it is acquiring the Shares for its own
account for investment purposes only and not with a view towards resale. The
Consultant further represents that it has access to all necessary information to
make its investment decision and has experience in investment in speculative
securities.

9. Client’s Representations. The Client represents that it is in compliance with
all applicable Securities and Exchange Commission reporting and accounting
requirements and all applicable requirements of the NASD or any stock exchange.
The Client further represents that it has not been and is not the subject of any
enforcement proceeding or injunction by the Securities and Exchange Commission
or any state securities agency.

10. Termination.

(a) The Consultant’s relationship with the Client hereunder may be terminated
for any reason whatsoever, at any time, by either party, upon thirty (30) days
written prior notice, of which such written notice may not be issued by either
party until after Consultant has posted the first Overview Report per Sec 16.

(b) This Agreement may be terminated by either party upon giving written notice
to the other party if the other party is in default hereunder and such default
is not cured within fifteen (15) days of receipt of written notice of such
default.

(c) The Consultant and the Client shall have the right and discretion to
terminate this Agreement should the other party in performing their duties
hereunder, violate any law, ordinance, permit or regulation of any governmental
entity, except for violations which either singularly or in the aggregate do not
have or will not have a material adverse effect on the operations of the Client.

(d) In the event of any termination hereunder all shares paid to the Consultant
through the date of termination shall be fully earned and non-refundable and the
parties shall have no further responsibilities to each other except the
Consultant shall be responsible to comply with the provisions of section 10
hereof.

11. Work Product. It is agreed that all information and materials produced for
the Client shall be the property of the Consultant, free and clear of all claims
thereto by the Client, and the Client shall retain no claim of authorship
therein.

12. Confidentiality. The Consultant recognizes and acknowledges that it has and
will have access to certain confidential information of the Client and its
affiliates that are valuable, special and unique assets

2

--------------------------------------------------------------------------------

and property of the Client and such affiliates. The Consultant will not, during
the term of this Agreement, disclose, without the prior written consent or
authorization of the Client, any of such information to any person, for any
reason or purpose whatsoever. In this regard, the Client agrees that such
authorization or consent to disclose may be conditioned upon the disclosure
being made pursuant to a secrecy agreement, protective order, provision of
statute, rule, regulation or procedure under which the confidentiality of the
information is maintained in the hands of the person to whom the information is
to be disclosed or in compliance with the terms of a judicial order or
administrative process.

13. Conflict of Interest. The Consultant shall be free to perform services for
other persons. The Consultant will notify the Client of its performance of
Consultant services for any other person, which could conflict with its
obligations under the Agreement. Upon receiving such notice, the Client may
terminate this Agreement or consent to the Consultant’s outside consulting
activities; failure to terminate, this Agreement within seven (7) business days
of receipt of written notice of conflict shall constitute the Client’s ongoing
consent to the Consultant’s outside consulting services.

14. Disclaimer of Responsibility for Act of the Client. In no event shall the
Consultant be required by this Agreement to represent or make management
decisions for the Client. The Consultant shall under no circumstances be liable
for any expense incurred or loss suffered by the Client as a consequence of such
decisions, made by the Client or any affiliates or subsidiaries of the Client.

15. Indemnification.

(a) The Client shall protect, defend, indemnify and hold the Consultant and its
assigns and attorneys, accountants, employees, officers and director harmless
from and against all losses, liabilities, damages, judgments, claims,
counterclaims, demands, actions, proceedings, costs and expenses (including
reasonable attorneys’ fees) of every kind and character resulting from, relating
to or arising out of (a) the inaccuracy, non-fulfillment or breach of any
representation, warranty, covenant or Agreement made by the Client herein, or
(b) negligent or willful misconduct, occurring during the term thereof with
respect to any of the decisions made by the Client (c) a violation of state or
federal securities laws.

(b) The Consultant shall protect, defend, indemnify and hold the Client and its
assigns and attorneys, accountants, employees, officers and director harmless
from and against all losses, liabilities, damages, judgments, claims,
counterclaims, demands, actions, proceedings, costs and expenses (including
reasonable attorneys’ fees) of every kind and character resulting from, relating
to or arising out of (a) the inaccuracy, non-fulfillment or breach of any
representation, warranty, covenant or Agreement made by the Consultant herein,
or (b) negligent or willful misconduct, occurring during the term thereof with
respect to any of the decisions made by the Consultant (c) a violation of state
or federal securities laws.

16. Other Provisions. The Consultant shall disseminate a Client Company approved
Overview Report on the Client Company and all of the Client Company’s news
releases by means of “Targeted” E-Mail by posting the Overview Report and news
releases on the TheSubway.com website. The Overview Report shall be disseminated
within seven (7) working days of receiving the approved Overview report from the
Client Company. The Client Company’s news releases shall be disseminated within
two (2) working days of receiving publicize news releases from the Client
Company. The Consultant shall disseminate as many news releases as the Client
Company issues to the public within the term of this agreement. The Consultant
shall have the option to disseminate the Overview Report and/or the Client
Company’s news releases at any time after their initial disseminations. The
Consultant shall cease posting the Overview Report or any news release within
twenty-four (24) of receiving a written notice from the Client Company
requesting the Consultant to cease posting the Overview Report and/or any
specific news release. The first Overview Report shall be posted by The
Consultant no later than December 15, 2007, of which the Client Company shall
provide this first Overview Report by December 7, 2007.

17. Service and Notices. Any service and/or notice required or permitted to be
given under this Agreement, including service of an application(s) to a Florida
court for an order seeking to confirm, vacate, modify or correct an arbitration
award pursuant to Chapter 682, Florida Statutes, entered as a result of binding
arbitration between the parties under Paragraph 22 of this Agreement, shall be
deemed sufficient if in writing and delivered or sent by registered or certified
mail, or by Federal Express or other recognized courier to the principal office
of each.

3

--------------------------------------------------------------------------------

18. Waiver of Breach. Any waiver by either party or a breach of any provision of
this Agreement by the other party shall not operate or be construed as a waiver
of any subsequent breach by any party.

19. Assignment. This Agreement and the right and obligations of the Consultant
hereunder shall not be assignable without the written consent of the Client.

20. Applicable Law. It is the intention of the parties hereto that this
Agreement and the performance hereunder and all suits and special proceedings
hereunder be construed in accordance with and under and pursuant to the laws of
the State of Florida and that in any action, special proceeding or other
proceedings that may be brought arising out of, in connection with or by reason
of this Agreement, the law of the State of Florida shall be applicable and shall
govern to the exclusion of the law of any other forum, without regard to the
jurisdiction on which any action or special proceeding may be instituted.

21. Severability. All agreements and covenants contained herein are severable,
and in the event any of them shall be held to be invalid by any competent court,
the Agreement shall be interpreted as if such invalid agreements or covenants
were not contained herein.

22. Entire Agreement. This Agreement constitutes and embodies the entire
understanding and Agreement of the parties and supersedes and replaces all other
or prior understandings, agreements and negotiations between the parties.

23. Waiver and Modification. Any waiver, alteration, or modification of any of
the provisions of this Agreement shall be valid only if made in writing and
signed by the parties hereto. Each party hereto, may waive any of its rights
hereunder without affecting a waiver with respect to any subsequent occurrences
or transactions hereof.

24. Binding Arbitration. Any controversy or claim arising out of or relating to
this Agreement, or the breach thereof, shall be settled by arbitration
administered by the American Arbitration Association under its Commercial
Arbitration Rules, and judgment on the award rendered by the arbitrator(s) may
be entered in any court having jurisdiction thereof. The arbitration shall be
conducted in Miami-Dade County, Florida.

25. Counterparts and Facsimile Signature. This Agreement may be executed
simultaneously in two or more counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument. Execution and delivery of this Agreement by exchange of facsimile
copies bearing the facsimile signature of a party hereto shall constitute a
valid and binding execution and delivery of this Agreement by such party. Such
facsimile copies shall constitute enforceable original documents.

26. TheSUBWAY.com web site is operated by the Consultant under a license from
TheSUBWAY.com Inc., Capital Research Group, Inc. and One Source Solutions Inc.
(Licensors) and the Consultant is not the agent of any of the Licensors and
Consultant is solely responsible for all statements in and obligations under
this Agreement.

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement, effective as of the date set forth above.

CONSULTANT:

CRG Partners, Inc.

                   /s/ Joseph G.
Farrar                                                                         
November 30, 2007
By:__________________________________                        DATE: 
_________________________

Joseph G. Farrar, President / CEO


CRG Partners, Inc.

4

--------------------------------------------------------------------------------

                          /s/ Peter
Antipatis                                                                          
November 30, 2007
By:__________________________________                        DATE: 
_________________________

Peter Antipatis, Vice President

CLIENT:

Royalite Petroleum Company Inc.

                              /s/ Michael L.
Cass                                                                        November
30, 2007
By:__________________________________                        DATE: 
_________________________

President
_____________________________________

5

--------------------------------------------------------------------------------